760 S.W.2d 240 (1988)
Nancy Morgan RUNNELLS, Individually and as legal guardian of David Morgan Firestone, Jr.
v.
David Morgan FIRESTONE.
No. C-7431.
Supreme Court of Texas.
June 29, 1988.
Eugene A. Cook and Richard A. Sheehy, Cook, Davis & McFall, for applicant.
Robert J. Piro and Pamela E. George, Piro & Lilly, Houston, for respondent.
Prior report: Tex.App., 746 S.W.2d 845.
PER CURIAM.
Application for writ of error is denied. However, we expressly decline to approve the court of appeals' interpretation of TEX.PROB.CODE ANN. § 423 (Vernon 1980) and its analysis of Red v. Red, 552 S.W.2d 90 (Tex.1977).